PER CURIAM.
Jolly Mae Baker appeals her conviction for burglary and two counts of battery. For the following reasons, we reverse.
During the prosecutor’s rebuttal closing argument, his comments implying that the defense counsel was fishing for gullible jurors were completely improper. See Jackson v. State, 421 So.2d 15 (Fla. 3d DCA 1982). These comments were not an invited response to the defense counsel’s proper closing argument. There was no adequate curative instruction from the court, nor any instruction to the jury to disregard the comments. See id. at 16.
*140Accordingly, to uphold the defendant’s fundamental right to a fair trial, this case is reversed and remanded for a new trial.